Mr. President, it gives me pleasure to extend to
you, on behalf of the delegation of the United Arab
Emirates, my congratulations on your election to the
presidency of the General Assembly at its fifty-fourth
session. I am confident that your experience, diplomatic
skills and political ability will contribute effectively and
positively to the success of the session’s proceedings.
I should also like to express my thanks to your
predecessor, the Minister for Foreign Affairs of Uruguay,
Mr. Didier Opertti, for the prudent manner in which he
directed the work of the previous session.
I avail myself of this opportunity to express our
gratitude to the Secretary-General, Mr. Kofi Annan, for
his efforts in strengthening the role of the United Nations
in the maintenance of international peace and security.
We welcome the admission of the Republic of
Kiribati, the Republic of Nauru and the Kingdom of
Tonga to membership in the United Nations, which
strengthens its universality.
As this session convenes on the eve of the third
millennium, the international environment remains
plagued by a multitude of problems and challenges, the
most salient of which are manifest in the ever-increasing
growth of the phenomena of poverty, environmental
pollution, armed conflicts, ethnic and religious cleansing,
the race to acquire proscribed weapons, organized crime,
34


drugs and international terrorism in its various forms and
manifestations.
Dealing with such global problems and phenomena
requires that all States adhere to the Charter of the United
Nations, respect international law and work on
strengthening the mechanisms for cooperation among
nations, including the completion of the structural reforms
in the United Nations, particularly in the Security Council
and the Economic and Social Council.
In this connection, we express our appreciation for the
positive role played by the specialized agencies and
organizations of the United Nations in providing emergency
humanitarian and development assistance to the many
peoples affected by the consequences of conflicts and by
natural and other disasters.
The course of political events and the wars that raged
in the Arab Gulf region in the past two decades, as well as
their political, economic and social implications, have more
than ever before reinforced the conviction of the members
of the Gulf Cooperation Council of the importance of
consolidating the bonds of bilateral and multilateral
cooperation between the States of the region and the other
members of the international community. This must be
based on the principles of good neighbourliness,
confidence-building measures, peaceful coexistence, non-
intervention in the internal affairs of countries, mutual
respect for the sovereignty and territorial integrity of States,
renunciation of the threat or use of force and the settlement
of existing disputes through dialogue and peaceful means.
In addition regional and international cooperation and the
strengthening of national capabilities must be reinforced and
encouraged, particularly in the fields of social, economic,
cultural and human development.
It is this conviction that underlies the position of the
members of the Gulf Cooperation Council in providing
various forms of humanitarian and development assistance
to the many countries of the third world that have been
affected by wars, conflicts and natural disasters, the most
recent of which was the allocation of $400 million for
financing reconstruction and development in the earthquake-
stricken areas of Turkey.
The continued occupation by the Islamic Republic of
Iran of three United Arab Emirates islands, Greater Tunb,
Lesser Tunb and Abu Musa, for almost 29 years stands out
in stark contrast not only to the clearly peaceful attitudes
adopted by the States of the Gulf Cooperation Council, but
also reveals the true intentions of Iran, which persists in
violating the territorial integrity of the United Arab
Emirates. We had hoped that the Iranian political
discourse on this issue would be translated into practical
and positive steps in response to the peaceful initiatives
of our Head of State, His Highness Sheikh Zayed bin
Sultan Al-Nahyan. Those initiatives, which had met with
the support and backing of all friendly and fraternal
States, called for either entering into serious bilateral
negotiations, with transparent intentions, or accepting the
submission of the dispute to the International Court of
Justice.
We had also welcomed the establishment of a three-
member ministerial committee by the Gulf Cooperation
Council to be charged with developing a mechanism for
the start of serious negotiations between the United Arab
Emirates and the Islamic Republic of Iran. The underlying
hope is that a peaceful, just and lasting settlement be
reached, one that would bring to an end the Iranian
occupation of our three islands.
It is truly regrettable that the consecutive Iranian
Governments, rather than dealing with our peaceful
initiatives in a spirit of responsibility and political will,
have deliberately resorted to a policy of escalation and
provocation. They have done so by carrying out naval and
aerial military manoeuvres, by establishing civilian and
military installations on our occupied islands, and by
relentlessly seeking to change their demographic, legal
and historical characteristics. The aim is to consolidate
the Iranian occupation of these islands and to establish a
fait accompli by force.
Such actions represent a direct threat to regional and
international security and stability. We consider these
Iranian excesses null and void, with no legal validity or
basis in the rules of international law or in the Charter of
the United Nations or that of the Organization of the
Islamic Conference. They are also inconsistent with the
documented fact that, historically and legally, these three
islands are an integral part of the territorial sovereignty of
the United Arab Emirates, regardless of the duration of
their occupation.
The security of the Arab Gulf is the collective and
joint responsibility of the States of the region. Therefore
we stress the importance of promoting a political and
diplomatic dialogue as well as cooperation between those
States and of channelling their wealth and human and
natural resources towards achieving the desired economic
and social development for their peoples.
35


In this context, we call upon the Iraqi Government to
complete its implementation of the relevant resolutions of
the Security Council, in particular those relating to the fate,
whereabouts and release of Kuwaiti nationals and citizens
of other countries who are detained or held as prisoners of
war by Iraq. This is in addition to the return of Kuwaiti
property, documents and archives, an act that would
contribute to Iraq's resuming its natural role at the regional
and international levels.
The inhumane conditions visited upon the Iraqi people
make it incumbent upon all of us to seek an early end to
their suffering. We therefore call upon the Security Council,
and in particular its permanent members, to reach consensus
on the draft projects before it that would lead to the full
implementation of all its resolutions and to lifting the
international economic sanctions imposed on Iraq while
emphasizing the importance of respect for its sovereignty
and territorial integrity.
Proceeding from its belief in the need to achieve a just
and comprehensive peace in the Middle East based on the
principle of land for peace and on the relevant resolutions
of the Security Council, the United Arab Emirates
welcomes the Sharm el-Sheikh Memorandum and the
preliminary contacts between the Palestinian and Israeli
sides regarding the final status negotiations, which are to
deal with the issues of Jerusalem, settlements, refugees and
borders.
We attach great importance to the political
developments that will lead to the realization of the
objectives and aspirations on which the peace process is
based — namely, the achievement of a peaceful, just and
lasting settlement of the question of Palestine and of the
Middle East problem. We call upon the Israeli Government
to implement fully and scrupulously, and without further
delay or obstructions, all of the obligations and
commitments it has assumed within the framework of these
agreements. I refer in particular to those relating to halting
settlement activities and policies in various parts of
occupied Palestinian land and other occupied Arab
territories, including Jerusalem, and to the return of
Palestinian refugees in accordance with the relevant
resolutions of the international community and the Fourth
Geneva Convention.
In applauding the positive role played by the United
States of America in reviving the peace process, we express
the hope that further efforts will be made by the co-
sponsors of the process and by the members of the
European Union and other influential States to persuade the
Israeli Government to fulfil its historical, political and
legal obligations that are based on the principles of
international law and the principle of land for peace. This
would restore to the Palestinian people their legitimate
rights and would enable them to exercise self-
determination and establish their own independent state in
Palestine, with Jerusalem as its capital.
We also reiterate our full and unqualified support for
the position of Lebanon and demand that the Government
of Israel implement Security Council resolution 425
(1978). That resolution calls for the Israeli forces to
withdraw, without any preconditions, from southern
Lebanon and from the West Bekaa Valley, and to resume
negotiations on the Syrian and Lebanese tracks at the
point where they were cut off. The aim is to ensure a
complete Israeli withdrawal from the Syrian Arab Golan
Heights to the line of 4 June 1967, in accordance with
Security Council resolutions 242 (1967) and 338 (1973).
The acquisition and possession of weapons of mass
destruction, especially nuclear weapons, are contrary to
the objectives and recommendations unanimously adopted
by members of the international community at the 1995
Review and Extension Conference of the Parties to the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT). This not only contributes to the escalation of the
proscribed arms race and the heightening of tensions, but
also disrupts the security balance at the regional and
international levels.
Consonant with its position that favours the
establishment of nuclear-weapon-free zones throughout
the world, the United Arab Emirates emphasizes the
importance and necessity of establishing a zone free from
weapons of mass destruction, including nuclear weapons,
in the region of the Middle East and the Arabian Gulf. It
renews its call to the international community to exert
greater efforts, demanding that Israel accede to the NPT
and place all of its nuclear facilities under the safeguards
regime of the International Atomic Energy Agency, in
order to ensure peace and security in the region and the
attainment of the desired economic and social
development.
The member States of the Gulf Cooperation Council
followed with keen interest the recent developments in
East Timor and the pressures placed on the Republic of
Indonesia despite its acceptance of the results of the
referendum in that territory. In this connection, we
welcome the positive stance of the Indonesian
Government, especially its readiness to provide necessary
36


support for the peaceful transfer of authority in that
territory, in cooperation with the United Nations. We
therefore stress the importance of respecting the territorial
integrity of the Republic of Indonesia in order to restore
security and stability in that region.
The continuing state of conflict between our two
friends, India and Pakistan, over the question of Kashmir,
is a source of profound concern to us because it constitutes
a direct threat to regional and global security and stability.
We therefore invite both Governments to exercise a policy
of self-restraint and to resort to dialogue and peaceful
negotiations in settling their differences, in accordance with
the relevant resolutions of the Security Council, the rules
and regulations of international law and the provisions of
the recent Lahore accord. We also support all efforts
designed to bring about peaceful resolutions of the conflicts
in South-East Asia and the Korean peninsula.
The international community recently followed the
developments of the deplorable events to which the people
of Kosovo, particularly the Muslims, were subjected. These
events included ethnic and religious cleansing, population
displacements and other heinous crimes by Yugoslav and
Serbian forces, in blatant violation of international
humanitarian law.
The United Arab Emirates, acting on high-level
instructions from an informed leadership, was one of the
first countries to participate in the international relief
operation. Our armed forces, together with the Red
Crescent Society and other humanitarian organizations,
provided humanitarian, medical, food and development
assistance to the people of Kosovo. In addition, military
troops from the Emirates participated in the United Nations
peacekeeping operation in Kosovo, helping to ensure the
return of the refugees to their homes and land, maintain
internal security and initiate and develop vital projects such
as schools, roads and hospitals. It is essential for
international efforts to continue in order to provide the
people of Kosovo with security and humanitarian
guarantees and enable them to achieve their legitimate
aspirations. It is also in the interest of establishing peace
and security in the Balkans.
Despite the positive initiatives by the United Nations,
particularly the Security Council, and by the Organization
of African Unity to contain conflicts, resolve the internal
and regional security problems which plague certain States
in Africa and promote national reconciliation between the
various political factions, conditions there remain,
regrettably unstable. We therefore call upon the States
concerned to assume their historic and political
responsibilities and resolve their problems by peaceful
means so as to enable the peoples of Africa to achieve
their aspirations for peace and sustainable development.
In this context, we should like to reiterate that the
sanctions imposed on Libya must be lifted now that it has
implemented the Security Council resolutions in respect
of the Lockerbie issue.
Notwithstanding the relatively positive changes in
international economic relations, the liberalization of
world trade and multilateral cooperation in the fields of
development, finance and trade, the economic and social
gap between developed and developing countries is still
widening. The consequences of the financial crises in the
countries of South-East Asia and elsewhere continue to be
felt: they have contributed to the decline in economic
growth in many States. Dealing with these and other
similar dysequilibria will require a comprehensive and
objective assessment of financial, investment, customs
tariff and trade arrangements with a view to initiating
North-South and South-South dialogue to promote
mutually beneficial cooperation and coordination.
In this connection, the relevant international and
regional development institutions have an important role
to play in ensuring the stability of the world economic
and financial order, a continued flow of development
assistance from developed to developing countries and
cancellation of the poorest countries debts. Cooperation at
the bilateral, regional and subregional levels is also a
positive step towards stabilizing international economic
relations and, if carried out on the basis of
complementarity, equality and justice, should enable the
developing countries to become effective participants and
should ensure regional and international security and
stability.
In conclusion, we express the hope that the
preparatory meetings for the Millennium Assembly in
2000 will have a positive outcome, leading to the
fulfilment of our countries’ and peoples’ aspirations for
peace, security and sustainable development.








